Citation Nr: 0431762	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  01-09 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for low back strain.

2.  Entitlement to a disability rating greater than 10 
percent for right knee traumatic arthritis status post 
arthroscopy.

3.  Entitlement to a compensable disability rating for left 
knee traumatic arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1971 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and September 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

The RO denied an increased disability rating for low back 
strain in the November 2000 rating decision and for each knee 
disability in the September 2002 rating decision.  

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in July 2004.  A transcript of that 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004) (regulations promulgated to implement the statutory 
changes).  Among other things, the VCAA enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Specifically, there is no VCAA notice regarding the veteran's 
September 2000 claim for an increased disability rating for 
low back strain.  Although the RO issued a VCAA letter in May 
2002 in response to the April 2002 claim for increased 
ratings for each knee disability, the notice in that letter 
does not address the criteria required for an increased 
evaluation and does not adequately explain which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The inclusion of the regulations 
implementing the VCAA in the October 2003 statement of the 
case is not sufficient to remedy the defect.  Therefore, a 
remand to the RO is required in order to correct this 
deficiency.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records, including private records, that the claimant 
adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. 
§ 5103A(b).  If after making such reasonable efforts VA is 
unable to obtain all of the relevant records sought, VA must 
so notify the claimant. Id.  Such notice must identify the 
records not obtained, explain the efforts made to obtain 
them, and describe any further action VA will take on the 
claim. Id.  See 38 C.F.R. § 3.159(e) (listing the specific 
information that must be provided to the veteran).

In this case, the RO sent requests for records to J. Keith, 
M.D., to two different addresses in July 2002.  Both requests 
were returned as undeliverable.  In the September 2002 rating 
decision, the RO informed the veteran that there had been no 
response from Dr. Keith.  This action does not comply with 
the VCAA and the implementing regulations discussed above.  
On remand, the RO must take the necessary action to 
appropriately advise of the veteran of this situation and of 
any action it intends to take.   

The duty to assist includes obtaining records of relevant VA 
medical treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  During 
the Travel Board hearing, the veteran related that he 
continued to receive VA medical care for each disability at 
issue from the Medical Center in Columbia and the Outpatient 
Clinic in Greenville.  The claims folder contains VA medical 
records dated to June 1996 only.  On remand, the RO should 
secure the veteran's more recent treatment records from each 
facility.      

The duty to assist also includes the conduct of a thorough 
and comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when previously rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  The veteran's last VA orthopedic 
examination was in May 2002.  During the July 2004 Travel 
Board hearing, the veteran asserted that each of his service-
connected disabilities had worsened since that time.  
Accordingly, on remand, the RO should secure a new VA 
examination to assess the current severity of each 
disability.      

Finally, the Board observes that, during the course of this 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Code 5293, effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 
4).  Later, VA promulgated new regulations for the evaluation 
of the remaining disabilities of the spine, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine.  The RO last 
addressed the rating for low back strain in its September 
2002 supplemental statement of the case.  It has not yet 
evaluated that disability considering the amended rating 
criteria.  It must do so when readjudicating the issue on 
remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claims for an increased 
disability rating for low back strain, 
right knee traumatic arthritis status 
post arthroscopy, and left knee traumatic 
arthritis, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. § 
5103(a) (West 2002) and any applicable 
legal precedent.  

In addition, the RO must notify the 
veteran that its requests for records 
sent to J. Keith, M.D., in July 2002 were 
returned as undeliverable.  It should 
advise the veteran of what further action 
it will take, if any, as provided by 
38 U.S.C.A. § 5103A(b) (West 2002) and 
38 C.F.R. § 3.159(e) (2004).  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should obtain the veteran's 
medical records dated from September 1999 
to the present from the VA Medical Center 
in Columbia and the VA Outpatient Clinic 
in Greenville. 

3.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to assess the current 
severity of his service-connected low 
back stain, right knee traumatic 
arthritis status post arthroscopy, and 
left knee traumatic arthritis.  The 
claims folder must be made available to 
the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The examination must 
include range of motion studies for each 
disability, as well as any other test or 
study deemed necessary by the examiner.

The examiner is asked to identify and 
describe any current low back and right 
and left knee symptomatology, including 
any functional loss associated with each 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also note any disability from arthritis, 
to include joint instability, 
malalignment, objective indications of 
pain on pressure or manipulation, muscle 
spasm, and crepitation.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

5.  After completing any additional 
necessary development, the RO should 
readjudicate each issue on appeal.  With 
respect to the claim for an increased 
disability rating for low back strain, 
the RO must address the amended rating 
criteria for diseases and injuries of the 
spine.  See 67 Fed. Reg. 54,345 (Aug. 22, 
2002) (effective Sept. 23, 2002) 
(codified at 38 C.F.R. pt. 4); 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (effective 
Sept. 26, 2003) (codified at 38 C.F.R. 
pt. 4).  If the disposition of any claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFFREY J. SCHUELER	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


